Judgment modified by reversing the I5th finding of 'fact of the Special Term, and inserting instead the following finding of fact, made by this court: Fifteenth. That by the terms of the additional leases between the parties, the option contained in the original lease, dated October 14, 1911, was waived by plaintiff for valuable consideration. Also by striking out the second conclusion of law, and inserting instead the following conclusion of law, made by this court: 2. That by the terms of the additional leases between the parties the option contained in the original lease, dated October 14, 1911, was waived by plaintiff for valuable consideration. As so modified the judgment is unanimously affirmed, with costs to the respondent. No opinion. Present — Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ. Settle order on notice.